Citation Nr: 1816682	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a heart condition.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to November 1993.  He also had subsequent U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a July 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, a remand is necessary to satisfy VA's duty to assist.  Therefore, a remand is also necessary for further development.  

The Veteran testified that he began receiving treatment for his heart condition shortly after service.  A letter from Dr. Agarwal references a review of the Veteran's VA treatment records from 1990 to 1996.  The Veteran was in the service until 1993, so it appears the physician was referencing a review of service records.  However, there are currently no medical records in the file from 1993 to 1996.  It is very important that the Veteran either provide these records to VA or complete releases so VA can request them.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to do the following:

a. Identify the name(s) and address(es) of his prior Reserve unit(s);
b. Identify all dates of treatment with the VA Health Care System (currently the file contains records from 2012 to 2013 from Fort Worth);
c. Identify all private treatment received within the first 10 years after active duty (currently the earliest private medical records in the file date from 2004);
d. Identify all dates of employment with the U.S. Department of Homeland Security in Dallas.

Document all communications and responses and associate them with the claims file.

2. After completing Step 1 above, undertake appropriate development to obtain the Veteran's outstanding Reserve service treatment records from approximately summer 1994 to 2005, including all annual physical examinations.  

All available avenues to obtain these records should be exhausted, to include contacting the Veteran's identified Reserve unit(s) (per Step 1 above) and the Tinker Air Force Base, 72nd Medical Group in Oklahoma City.  

If the records are not available, or the search for such records yields negative results, then that fact must be clearly documented in the claims file.  If the RO concludes that it is reasonably certain that these records do not exist or further efforts to obtain them would be futile, then it must notify the Veteran and his representative accordingly.

3. After completing Step 1 above, contact the U.S. Department of Homeland Security and any other appropriate records depository and request the Veteran's federal personnel records from all dates provided by the Veteran per Step 1 above, including specifically all employee medical examinations.  

If the records are not available, or the search for such records yields negative results, then that fact must be clearly documented in the claims file.  If the RO concludes that it is reasonably certain that these records do not exist or further efforts to obtain them would be futile, then it must notify the Veteran and his representative accordingly.

4. Obtain and associate with the record the Veteran's VA medical records from the following facilities and time periods:

a. VA North Texas Health Care System (including the Fort Worth VA Outpatient Clinic) from May 2013 to the present;
b. all dates and facilities identified by the Veteran per Step 1 above.

5. DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL OUTSTANDING RECORDS REQUESTED ABOVE, TO THE EXTENT POSSIBLE, HAVE BEEN OBTAINED.

6. Schedule a VA heart conditions examination.  The examiner should review the claims file (including this remand), note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should answer the following questions, with full supporting rationales: 

a. Is it at least as likely as not that the Veteran has a current diagnosis of a cardiac condition?  Please explain in detail why or why not with reference to the medical evidence of record, including the Veteran's private primary care and private cardiology treatment records noting various cardiac symptoms and abnormalities.  See, e.g., January 2016 private primary care note (finding paroxysmal a-fib (atrial fibrillation), congestive heart failure due to valvular disease, and bilateral carotid artery atherosclerosis); April 2017 private ECD report (finding mitral valve prolapse and moderate mitral regurgitation).

b. If the Veteran has a current diagnosis of a cardiac condition, is it at least as likely as not that the diagnosis is related to service?  Please explain in detail why or why not as to each noted diagnosis, with specific reference to the Veteran's spring 1992 service treatment records showing abnormal EKG results. 

If any requested findings are not possible without resort to mere speculation, then the examiner must explain why. 

7. Afford the Veteran a VA medical opinion regarding his current diagnosis of hypertension.  The examiner must note his or her review of the complete claims file, including this remand.  Then, the examiner should opine as to the following, with a full supporting rationale: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset during active duty service?  Please specifically consider the August 2017 statement by the Veteran's private provider Dr. H.A. finding that the Veteran's medical records from approximately 1990 to 1996 (a date range that partially includes the Veteran's period of active duty service) showed pre-hypertension and "possibly suggest[ed] hypertension."

If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




